DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Lines 1-3 recite “wherein said providing the first layer formed of said providing the first layer formed of the first steel material comprises first steel material comprises” however for grammatical and clarity purposes should read --wherein said providing the first layer formed of the first steel material comprises--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10 and 12-14 of U.S. Patent No. 10,765,898 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1, US Pat No 10,765,898 B2 discloses a method of fabricating an elongated hollow component (col. 6, lines 62-63), said method comprising: providing a first layer formed of a first steel material (lines 64-65); coupling a second layer to the first layer to form a plurality of layers (lines 66-67), the second layer formed from a second steel material (col. 7, lines 1-2); and
rolling the plurality of layers to form a tubular body of the elongated hollow component (lines 5-7), such that the plurality of layers each circumscribe a longitudinal axis extending from a first end to a second end of the body (lines 7-9), and the second layer is on a radially inner surface of the first layer and exposed to an interior cavity of the elongated hollow component (lines 9-11).
Re claim 2, see col. 6, lines 62-63 of US Pat No 10,765,898 B2.

Re claim 4, see claim 3 of US Pat No 10,765,898 B2.
Re claim 5, see claim 4 of US Pat No 10,765,898 B2.
Re claim 6, see claim 5 of US Pat No 10,765,898 B2.
Re claim 7, see claim 6 of US Pat No 10,765,898 B2.
Re claim 8, see claim 7 of US Pat No 10,765,898 B2.
Re claim 9, see claim 10 of US Pat No 10,765,898 B2.
Re claim 10, see claim 12 of US Pat No 10,765,898 B2.
Re claim 11, see claim 13 of US Pat No 10,765,898 B2.
Re claim 12, see claim 14 of US Pat No 10,765,898 B2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheney et al. (US Pat No 2013/0220523 A1).
Re claim 1, Cheney et al. disclose a method of fabricating an elongated hollow component (Fig. 3, D), said method comprising: 

coupling a second layer (403) to the first layer (402) to form a plurality of layers, the second layer formed from a second steel material (paragraph 0032; “the alloy composition is a steel alloy”); and
rolling the plurality of layers to form a tubular body of the elongated hollow component (D), such that the plurality of layers each circumscribe a longitudinal axis extending from a first end to a second end of the body, and the second layer (403) is on a radially inner surface of the first layer (402) and exposed to an interior cavity of the elongated hollow component (404).
Re claim 2, Cheney et al. show said providing the first layer formed of said providing the first layer formed of the first steel material comprises first steel material comprises providing the first layer as a sheet (Fig. 3, 402) of the first steel material.
Re claim 4, Cheney et al. disclose the first steel material has a greater surface roughness than the second steel material (paragraph 0047; “the surface is given an anchor profile abrasive blast…to provide initial profile for the thermal sprayed coating to better mechanically bond to the substrate;” thus the first steel material is given a greater surface roughness).
Re claim 5, Cheney et al. disclose said second steel material (paragraph 0032; “Cr (0-30%)”) comprises a higher chromium content than said first steel material (paragraph 0057; “the substrate has a total concentration of refractory elements of at least 2 wt. %”).
Re claim 6, Cheney et al. show the interior cavity (Fig. 3, inside 403) is configured to receive a liquid fluid flow therein and the second layer (403) is configured to direct the liquid fluid flow within the interior cavity between the first end and the second end.
Re claim 8, Cheney et al. disclose said first steel material comprises a chromium content of less than 10.5% by mass (paragraph 0057; “the substrate has a total 
Re claim 9, Cheney et al. disclose coupling a third layer (Fig. 3, 404) to the first layer (402) opposite the second layer (403), wherein the third layer (404) is formed from a third steel material (paragraph 0068; “2nd steel pipe”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheney et al. (US Pub No 2013/0220523 A1) in further view of Pursell (US Pat No 6,786,398 B2).
Re claim 3, Cheney et al. disclose all aspects of the claimed invention but does not teach said coupling the second layer to the first layer comprises at least one of diffusion bonding and annealing.
However, Pursell teaches coupling a first metal ring to a second metal ring comprises at least one of diffusion bonding (col. 5, lines 18-29).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize diffusion bonding as taught by Pursell for coupling the second layer to the first layer in Cheney et al. instead of the brazing taught by Cheney et al. as both brazing and diffusion bonding require diffusion between the two materials to create a metallurgical bond (Cheney – paragraph 0007).
Re claim 10, Cheney et al. disclose all aspects of the claimed invention but does not teach said coupling the third layer to the first layer comprises at least one of diffusion bonding and annealing.
However, Pursell teaches coupling a first metal ring to a second metal ring comprises at least one of diffusion bonding (col. 5, lines 18-29).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize diffusion bonding as taught by Pursell for coupling the third layer to the first layer in Cheney et al. instead of the brazing taught by Cheney et al. as both brazing and diffusion bonding require diffusion between the two materials to create a metallurgical bond (Cheney – paragraph 0007).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cheney et al. (US Pub No 2013/0220523 A1) in view of Harwood et al. (US Pat No 4,847,965).

However, Harwood et al. teaches a method of manufacturing piping by stamping the first layer to cut the first layer from a coil (col. 7, lines 16-25), wherein said stamping further comprises defining an aperture extending through the first layer and the second layer (col. 5, lines 28-32), the aperture located intermediate the first end and the second end (Fig. 4, 114/116; col. 9, lines 14-17), wherein the aperture is sized, after said rolling, to receive another elongated hollow body into flow communication with the interior cavity (col. 9, lines 65-68 through col. 10, lines 1-3).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the base layer of Cheney et al. with the stamping method taught by Harwood et al. as stamping is an economical and efficient manufacturing process.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cheney et al. (US Pub No 2013/0220523 A1) in view of Usui (US Pat No 6,085,800).
Re claim 12, Cheney et al. disclose all aspects of the claimed invention including welding (paragraph 0046) but does teach defining a longitudinal seam in the tubular body.
However, Usui discloses rolling a plurality of layers to form a tubular body and defining a longitudinal seam in the tubular body (col. 1, lines 43-45).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the rolled tubular body of Cheney et al. include a longitudinal seam as taught by Usui as a seam is a normal product of welding.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheney et al. (US Pub No 2013/0220523 A1) in view of Schierenbeck (US Pat No 2,326,176).
Re claim 7, Cheney et al. disclose said second steel material comprises has material properties configured to inhibit corrosion caused by the liquid fluid flow in the interior cavity (Cheney teaches the second steel material includes more Chromium, paragraph 0032, than the first steel material, paragraph 0057) but does not disclose reduced friction of the liquid fluid flow in the interior cavity.
However, Schierenbeck teaches a first material (Fig. 2, b), which is a steel material (col. 2, lines 35-36) having a radially inner surface and a radially outer surface, said radially inner and outer surfaces comprising a first surface roughness and a second material (Fig. 2, a) where the inner surface of a second material, which is a steel material (col. 2, lines 35-36), which is exposed to an interior cavity of a hollow component and configured to reduce friction of a liquid flow in the interior cavity (col. 2, lines 21-24).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have the second steel material of Cheney et al. comprise a decreased surface roughness relative to a first steel material as taught by Schierenbeck in order to facilitate the desired mating profile, such as a mechanical bond (Cheney – paragraph 0047).
Re claim 15, Cheney et al. disclose all aspects of the claimed invention but do not teach said second steel material comprises a decreased surface roughness relative to said first steel material.
However, Schierenbeck teaches a first material (Fig. 2, b), which is a steel material (col. 2, lines 35-36) having a radially inner surface and a radially outer surface, said radially inner and outer surfaces comprising a first surface roughness and a second material (Fig. 2, a) where the inner surface of a second material, which is a steel material (col. 2, lines 35-36), which is exposed to an interior cavity of a hollow component made up of the first 
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have the second steel material of Cheney et al. comprise a decreased surface roughness relative to a first steel material as taught by Schierenbeck in order to facilitate the desired mating profile, such as a mechanical bond (Cheney – paragraph 0047).
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheney et al. (US Pub No 2013/0220523 A1).
Re claim 13, Cheney et al. disclose an elongated hollow component (Fig. 3) comprising:
a body (D) extending from a first end to a second end and defining a longitudinal axis, said body comprising a plurality of layers each circumscribing said longitudinal axis, said plurality of layers comprising:
a base layer (402) formed of a first steel material (paragraph 0029; “e.g., mild steel or carbon steel”); 
an inner surface layer (403) coupled directly to said base layer (402) such that said base layer (402) circumscribes said inner surface layer (403) and said inner surface layer (403) is exposed to an interior cavity of said elongated hollow component (D), said inner surface layer formed of a second steel material (paragraph 0032; “the alloy composition is a steel alloy”); and 
an outer surface layer (404) coupled directly to said base layer (402) such that said outer surface layer (404) circumscribes said base layer (402), said outer surface layer (404) formed of a steel material (paragraph 0068; “2nd steel pipe”), wherein said first steel comprises a chromium content of less than 10.5% by mass (paragraph 0057; “the substrate has a total concentration of refractory elements of at least 2 wt. %”) and said second steel 
Cheney et al. does not explicitly teach that the outer surface layer is formed of said second steel material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outer surface layer, like the inner surface layer, formed of the second steel material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Further, no criticality appears to be present for this specific material choice.
Re claim 16, Cheney et al. disclose said second steel material comprises an increased corrosion resistance relative to said first steel material (Cheney - paragraph 0029; “at least two alloying components characterized as corrosion resistant, e.g., refractory elements such as Cr…” to which Cheney teaches the second steel material includes more Chromium, paragraph 0032, than the first steel material, paragraph 0057).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cheney et al. (US Pub No 2013/0220523 A1) in view of Bochan (US Pub No 2005/0150662 A1).
Re claim 14, Cheney et al. discloses all aspects of the claimed invention including the second steel material comprises a stainless steel material (paragraph 0032) but does not teach the first steel material comprises a black steel material.
However, Bochan teaches an elongated hollow component (Fig. 1, 14a/14b) made out of a black steel material (paragraph 0020; “constructed of a metal known in the industry as ‘black pipe,’ an iron-based metal”).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have the first steel material of Cheney et al. comprise a black steel material as taught by Bochan as it is resistive to corrosion and easily welded (Bochan – paragraph 0020).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Orr et al. (US Pat No 8,459,370 B2) in view of Cheney et al. (US Pub No 2013/0220523 A1).
Re claim 17, Orr et al. shows a fire suppression sprinkler system (Figs. 9 & 10A) comprising:
a plurality of pipes (left 204, right 204, 285), each of said pipes comprising a body extending from a first end to a second end and defining a longitudinal axis, and at least one sprinkler head (268) coupled in flow communication to said plurality of pipes.
Orr et al. does not teach said body comprising a plurality of layers each circumscribing said longitudinal axis, said plurality of layers comprising:
a base layer comprising a first steel material;
an inner surface layer coupled directly to said base layer such that said base layer circumscribes said inner surface layer and said inner surface layer is exposed to an interior cavity of said pipe, said inner surface layer formed of a second steel material; and
an outer surface layer coupled directly to said base layer such that said outer surface layer circumscribes said base layer, said outer surface layer formed of said second steel material, wherein said first steel material comprises a chromium content of less than 10.5% by mass and said second steel material comprises a chromium content of at least 10.5% by mass. 
However, Cheney et al. disclose a base layer (402) formed of a first steel material (paragraph 0029; “e.g., mild steel or carbon steel”); 
an inner surface layer (403) coupled directly to said base layer (402) such that said base layer (402) circumscribes said inner surface layer (403) and said inner surface layer (403) is exposed to an interior cavity of said elongated hollow component (D), said inner surface layer formed of a second steel material (paragraph 0032; “the alloy composition is a steel alloy”); and 
nd steel pipe”), wherein said first steel comprises a chromium content of less than 10.5% by mass (paragraph 0057; “the substrate has a total concentration of refractory elements of at least 2 wt. %”) and said second steel material comprises a chromium content of at least 10.5% by mass (paragraph 0032; “Cr (0-30%)”).
Cheney et al. does not explicitly teach that the outer surface layer is formed of said second steel material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outer surface layer, like the inner surface layer, formed of the second steel material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Further, no criticality appears to be present for this specific material choice.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have the piping of Orr et al. made to have the composition taught by Cheney et al. to reduce the corrosion rate (Cheney – paragraph 0031).
Re claim 18, Orr et al. as modified by Cheney et al. teach said system is configured to maintain stagnant liquid in said pipes when said system is not being tested or used to suppress a fire (Orr - col. 3, lines 17-18).
Re claim 19, Orr et al. as modified by Cheney et al. teach said system is configured to maintain said pipes substantially empty of liquid when said system is not being tested or used to suppress a fire (Orr – col. 3, lines 17-18).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Orr et al. (US Pat No 8,459,370 B2) in view of Cheney et al. (US Pub No 2013/0220523 A1) and further in view of Schierenbeck (US Pat No 2,326,176).

However, Schierenbeck teaches a first material (Fig. 2, b), which is a steel material (col. 2, lines 35-36) having a radially inner surface and a radially outer surface, said radially inner and outer surfaces comprising a first surface roughness and a second material (Fig. 2, a) where the inner surface of a second material, which is a steel material (col. 2, lines 35-36), which is exposed to an interior cavity of a hollow component made up of the first material has a decreased surface roughness relative to the surface roughness of said radially inner and outer surfaces of the base layer made up of the first material (col. 2, lines 21-24).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have the second steel material of Orr et al. as modified by Cheney et al. comprise a decreased surface roughness relative to a first steel material as taught by Schierenbeck in order to facilitate the desired mating profile, such as a mechanical bond (Cheney – paragraph 0047).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752